                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL
                                                                  JS-6

Case No. CV 21-2058 MWF (AGRx)                  Date: May 28, 2021
Title:   Carmen Hernandez v. Walmart Inc., et al.

Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

          Deputy Clerk:                            Court Reporter:
          Rita Sanchez                             Not Reported

          Attorneys Present for Plaintiff:         Attorneys Present for Defendant:
          None Present                             None Present

Proceedings (In Chambers):        ORDER GRANTING MOTION TO REMAND [9]

      Before the Court is Plaintiff Carmen Hernandez’s Motion to Remand Case to
Los Angeles County Superior Court (the “Motion”), filed on April 5, 2021. (Docket
No. 9). Defendant Walmart Inc. (“Walmart”) filed an opposition on April 12, 2021.
(Docket No. 11). Plaintiff filed a reply on April 16, 2021. (Docket No. 13).

       The Motion was noticed to be heard on May 3, 2021. The Court read and
considered the papers on the Motion and deemed the matter appropriate for decision
without oral argument. See Fed. R. Civ. P. 78(b); Local Rule 7-15. The hearing was
therefore VACATED and removed from the Court’s calendar. Vacating the hearing is
also consistent with General Order 21-07 arising from the COVID-19 pandemic.

      For the reasons stated below, the Motion is GRANTED. Removal was untimely
because Walmart filed the Notice of Removal more than thirty days after Walmart
received Plaintiff’s interrogatory responses stating that Plaintiff was a resident of
California. Furthermore, removal was improper because Defendant Sylvia Pope
defeats diversity, even if she was never served.

I.    BACKGROUND

       Plaintiff commenced this action on January 13, 2020, in the Los Angeles County
Superior Court (“LASC”). (See Complaint (Docket No. 4-1)). The Complaint alleged
negligence against Defendants on the basis that the dangerous condition of the floor on
its premises caused Plaintiff to slip and fall. (Id. at 8).
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 21-2058 MWF (AGRx)                  Date: May 28, 2021
Title:   Carmen Hernandez v. Walmart Inc., et al.

       The Complaint named Sylvia Pope, the manager of the Walmart store where
Plaintiff was injured, as a defendant. (Id. at 5). Pope was a resident of California
when the incident occurred and still resides in California today. (See Declaration of
Alan S. Turlington (“Turlington Dec.”) ¶ 19 (Docket No. 9-1)).

       On November 30, 2020, Plaintiff served responses to Walmart’s form
interrogatories wherein Plaintiff disclosed that she incurred approximately $600,922.65
of known medical damages. (Declaration of Rebecca Herman (“Herman Dec.”), Ex. E
at 34-38 (Docket No. 4)). Plaintiff also disclosed that she currently lives in California
and has resided in California for several years. (Id. at 30-31).

      On March 5, 2021, Walmart filed the Notice of Removal (“NoR”), invoking this
Court’s diversity jurisdiction. (Docket No. 1).

II.   LEGAL STANDARD

       Courts should “strictly construe the removal statute against removal
jurisdiction.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). Doubts as to
removability should be resolved in favor of remanding the case to the state court. Id.;
see also Emrich v. Touche Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988). “Federal
jurisdiction must be rejected if there is any doubt as to the right of removal in the first
instance.” Gaus, 980 F.2d at 566.

       Under 28 U.S.C. § 1446(b)(1), a defendant must file a notice of removal “within
30 days after the receipt by the defendant, through service or otherwise, of a copy of
the initial pleading setting forth the claim for relief upon which such action or
proceeding is based[.]” Section 1446(b)(3) additionally permits removal “within 30
days after receipt by the defendant, through service or otherwise, of a copy of an
amended pleading, motion, order or other paper from which it may first be ascertained
that the case is one which is or has become removable.” Although the 30-day deadline
is procedural rather than jurisdictional, it “is mandatory and a timely objection to a late
petition will defeat removal[.]” Smith v. Mylan Inc., 761 F.3d 1042, 1045 (9th Cir.
2014) (quoting Fristoe v. Reynolds Metals Co., 615 F.2d 1209, 1212 (9th Cir. 1980)).
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              2
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 21-2058 MWF (AGRx)                  Date: May 28, 2021
Title:   Carmen Hernandez v. Walmart Inc., et al.

        “[N]otice of removability under § 1446(b) is determined through examination of
the four corners of the applicable pleadings, not through subjective knowledge or a
duty to make further inquiry.” Harris v. Bankers Life & Cas. Co., 425 F.3d 689, 694
(9th Cir. 2005). However, if “the complaint or an amended pleading, motion, order or
other paper does not reveal that the case is removable, the 30-day time period never
starts to run and the defendant may remove at any time.” Rea v. Michaels Stores Inc.,
742 F.3d 1234, 1237-38 (9th Cir. 2014) (citation and internal quotation marks
omitted).

III.   DISCUSSION

       A.    Remand

       Plaintiff argues that this action should be remanded for two reasons. First,
Plaintiff argues that the NoR is untimely because Walmart was aware that Plaintiff was
domiciled in California and that the amount in controversy (“AIC”) exceeded $75,000
well in excess of thirty days before the NoR was filed. (Motion at 4). Second,
Plaintiff argues that removal was improper because Plaintiff and Defendant Pope both
reside in California, defeating diversity. (Id.).

       Walmart’s best argument with respect to timeliness is that Plaintiff’s
interrogatory responses indicating that she has lived in California since 2014 fall short
of establishing that she had domiciliary intent. (Opposition at 3).

      Walmart is correct that citizenship requires (1) physical residency within a state
and (2) domiciliary intent. Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir.
2001). However, Plaintiff’s statement of her residence in California is prima facie
evidence of domiciliary intent. See e.g., Lee v. BMW of N.A, LLC, SACV 19-01722
JVS (ADSx), 2019 WL 6838911, at *2 (C.D. Cal. Dec. 16, 2019) (finding allegation in
defendant’s notice of removal, based only on plaintiff’s statement of residence in the
complaint, was sufficient to support removal based on diversity jurisdiction).


______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              3
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 21-2058 MWF (AGRx)                  Date: May 28, 2021
Title:   Carmen Hernandez v. Walmart Inc., et al.

      Marin v. Target Corp. 2:20-CV-3502-ODW (PJWx), 2020 U.S. Dist. LEXIS
164554, at *1 (C.D. Cal. Sep. 9, 2020) is instructive. In Marin, the plaintiff’s
complaint stated that she was a resident of California but did not state that the plaintiff
had an intent to remain in California. Id. at *2. The plaintiff expressed an intent to
remain in California for the first time in response to the defendant’s interrogatory. Id.

      The plaintiff moved to remand on the basis that Target failed to remove the
action within thirty days of the complaint, which established that the plaintiff was a
resident of California. Id.

       The court held that the complaint was “sufficient to put Target on notice that the
case was removable under diversity jurisdiction because Marin’s statement of her
residence is prima facie evidence of her domicile.” Id. at *6 (citing Lee, 2019 WL
6838911, at *2; Coronel v. Ford Motor Co., CV 19-09841 DSF (JEMx), 2020 WL
550690, at *2 (C.D. Cal. Feb. 4, 2020)). The court determined that removal was
therefore untimely and granted the plaintiff’s motion to remand the action to state
court. Id.

      The Court agrees with the reasoning in Marin and reaches the same conclusion
here. Plaintiff’s interrogatory responses put Walmart on notice that the case was
removable under diversity jurisdiction because Plaintiff’s statement of California
residency in the Complaint is prima facie evidence of her domicile. See id.

       Walmart cites to Ruiz v. Walmart Inc., CV 20-1129 RAO, 2020 WL 2029976
(C.D. Cal. Apr. 28, 2020), for the proposition that residency is insufficient to determine
citizenship. (Opposition at 3). Walmart’s reliance on Ruiz, is misplaced. The court in
Ruiz did not address the question presented here and denied the plaintiff’s motion to
remand because “neither Ruiz’s citizenship nor residence [was] pled on the face of the
complaint.” CV 20-1129 RAO, 2020 WL 2029976 (C.D. Cal. Apr. 28, 2020).

      Because the NoR was filed more than thirty days after Walmart was served with
the Complaint, the Court determines that the NoR is untimely. See 28 U.S.C. §
1446(b)(1).
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              4
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

Case No. CV 21-2058 MWF (AGRx)                  Date: May 28, 2021
Title:   Carmen Hernandez v. Walmart Inc., et al.

       With respect to Plaintiff’s lack of diversity argument, Walmart argues that
Pope’s citizenship must be disregarded for the purposes of determining diversity
because Pope was never served. (Opposition at 5). Walmart is incorrect that the
citizenship of unserved defendants is simply disregarded in determining whether an
action should be remanded to state court. The well-established rule is that the
citizenship of all defendants, whether served or not, must be considered in establishing
complete diversity. See Clarence E. Morris, Inc. v. Vitek, 412 F.2d 1174, 1176 (9th
Cir. 1969) (“Whenever federal jurisdiction in a removal case depends upon complete
diversity, the existence of diversity is determined from the fact of citizenship of the
parties named and not from the fact of service.”); Fong v. Beehler, 2013 U.S. Dist.
LEXIS 132171, 2013 WL 5194023, at *4 (N.D. Cal. Sept. 16, 2013) (“Diversity turns
on the citizenship of the parties, not service.”).

     Accordingly, the Motion is GRANTED. The action is REMANDED to the Los
Angeles County Superior Court.

      B.     Sanctions and Attorneys’ Fees

     Plaintiff requests Rule 11 sanctions and attorneys’ fees and costs incurred by the
improper removal under 28 U.S.C. § 1447(c). (Motion at 11-12).

       The Court may award just costs and attorneys’ fees incurred as a result of
removal under 28 U.S.C. § 1447(c), but “only where the removing party lacked an
objectively reasonable basis for seeking removal.” Martin v. Franklin Capital Corp.,
546 U.S. 132, 141 (2005). “[R]emoval is not objectively unreasonable solely because
the removing party’s arguments lack merit, or else attorney’s fees would always be
awarded whenever remand is granted.” Lussier v. Dollar Tree Stores, Inc., 518 F.3d
1062, 1065 (9th Cir. 2008). “Rather, the court should assess ‘whether the relevant case
law clearly foreclosed the defendant’s basis of removal’ by examining the ‘clarity of
the law at the time of removal.’” Martinez v. Michaels, CV 15-02104 MMM (Ex),
2015 WL 4337059, at *10 (C.D. Cal. July 15, 2015) (quoting Lussier, 518 F.3d at
1066)).

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              5
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 21-2058 MWF (AGRx)                  Date: May 28, 2021
Title:   Carmen Hernandez v. Walmart Inc., et al.

       Rule 11 provides that an attorney or party who signs a pleading certifies that to
the best of the person’s knowledge, information, and belief, formed after an inquiry
reasonable under the circumstances that the: (1) pleading is not being presented for
any improper purpose; (2) legal contentions are warranted by existing law or a
nonfrivolous argument for modifying existing law; and (3) “factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery.” Fed. R. Civ. P.
11(b). Rule 11 is intended to deter the filing of frivolous pleadings. Riverhead Sav.
Bank v. Nat’l Mortg. Equity Corp., 893 F.2d 1109, 1115 (9th Cir. 1990). As such,
sanctions are appropriate in an “exceptional circumstance,’ where a claim or motion is
patently unmeritorious or frivolous.” Id. (quoting Doering v. Union Cnty. Bd. of
Chosen Freeholders, 857 F.2d 191, 194 (3rd. Cir. 1988)). A frivolous claim or
pleading for Rule 11 purposes is one that is “legally or factually ‘baseless’ from an
objective perspective . . . and made without a reasonable and competent inquiry.” Q-
Pharma v. Andrew Jergens Co., 360 F.3d 1295, 1299 (Fed. Cir. 2004) (quoting
Christian v. Mattel, Inc., 286 F.3d 1118, 1127 (9th Cir. 2002)).

       Although the Motion is meritorious, the Court is not convinced that sanctions or
attorneys’ fees are appropriate here. Walmart makes colorable arguments in favor of
both timeliness and diversity jurisdiction. Accordingly, Plaintiff’s request for
sanctions and attorneys’ fees is DENIED.

IV.   CONCLUSION

     The Motion to Remand is GRANTED. The action is REMANDED to the Los
Angeles County Superior Court. Plaintiff’s request for sanctions and attorneys’ fees is
DENIED.

      IT IS SO ORDERED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              6
